In an action to recover damages for personal injuries, the appeal is from an amended judgment of the County Court, Nassau County, entered after trial before the court without a jury, dismissing the complaint. Appellant *774was injured by respondent’s employee while helping him unload guy wire protectors from a truck owned by appellant's employer. Judgment unanimously affirmed, without costs. The decision stated in substance that respondent was guilty of negligence but that appellant was guilty of contributory negligence. The decision was sufficient compliance with section 440 of the Civil Practice Act. The evidence was sufficient to sustain the finding that appellant was guilty of contributory negligence. Present — Nolan, P. J., Wenzel, Beldock, Ughetta and Hallinan, JJ.